On March 27,1996, this court suspended respondent, Dwight I. Hurd, upon his conviction of a felony, pursuant to Gov.Bar R. V(5). On June 30, 1999, pursuant to Gov.Bar R. V(5)(D)(l)(a), the Board of Commissioners on Grievances and Discipline filed a certified copy of a judgment entry reversing respondent’s conviction. Upon consideration thereof,
IT IS ORDERED by this court, effective August 11,1999, that respondent, Dwight I. Hurd, a.k.a. Dwight Irvin Hurd, Attorney Registration No. 0012177, last known address in Columbus, Ohio, be reinstated to the practice of law in Ohio, pursuant to Gov.Bar R. V(5)(D)(1). It is further ordered by this court, ama sponte, that pursuant to Gov.Bar R. V(5)(D)(2), reinstatement of respondent shall not terminate any disciplinary proceeding that may be pending against him.